Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 17-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10884456. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a display device comprising a display panel, a panel comprising a core disposed between a front skin and a rear skin, and a modular cover comprising a first body and a second body.
Claims 1-11 and 17-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11360514. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of a display device comprising a display panel, a panel comprising a core disposed between a front skin and a rear skin, and a modular cover comprising a first body and a second body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jung et al. (US 20130170156 A1).
Re claim 21: Jung discloses a display device (1 in fig 1) comprising: 
a display panel (10 in figs 1, 4); 
a thermal conductivity panel (intermediate panel 20 in figs 1, 3-4) disposed at a rear of the display panel; 
a module cover (bracket 40 + side cover 50 in figs 1, 4, 6) configured to cover a side surface of the display panel and a side of the thermal conductivity panel, 
wherein the module cover comprises a first body (420 + 50 in figs 4, 6) and a second body (410 in figs 4, 6) extending from the first body and disposed at the rear of the display panel, and 
an adhesive member (see paragraph 91; herein, the bracket 40 may be attached to the display panel 10 and the intermediate panel 20 through an adhesive element. The adhesive element may be a double-sided tape or an adhesive) attaching the second body to the rear of the display panel, 
wherein an end of the second body faces a portion of the side of the thermal conductivity panel at the rear of the display panel (see fig 6).
Re claim 22: Jung discloses the display device, wherein the display panel is an organic light emitting diode (OLED) display (see paragraph 56).
Re claim 23: Jung discloses the display device, wherein the thermal conductivity panel comprises a core (inner part 220 in fig 3) disposed between a front skin (front outer part 240 in fig 3) and a rear skin (rear outer part 240 in fig 3) and comprising a plurality of spaces (see vacant spaces formed between outer parts 240 and inner part 220 in fig 3 and paragraph 82) configured to (i.e., functional language) dissipate heat.
Re claim 24: Jung discloses the display device, wherein the plurality of spaces comprises a plurality of first spaces (see vacant space formed between front outer part 240 and inner part 220 in fig 3) defined between the front skin and the core and a plurality of second spaces (see vacant space formed between rear outer part 240 and inner part 220 in fig 3) defined between the core and the rear skin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20130170156 A1) in view of Ahn et al. (US 9846273 B2).
Re claim 1: Jung discloses a display device (1 in fig 1) comprising: 
a display panel (10 in figs 1, 4); 
a panel (intermediate panel 20 in figs 1, 3-4) disposed at a rear of the display panel; and 
a module cover (bracket 40 + side cover 50 in figs 1, 4, 6) configured to cover the display panel and the panel; the module cover comprising a first body (420 + 50 in figs 4, 6) and a second body (410 in figs 4, 6) which extends from the first body and is disposed between the panel and the display panel.
Jung fails to disclose that the panel comprising a recessed portion spaced apart from the display panel, wherein the second body is attached to the recessed portion.
Ahn comprises a display device (300 in fig 9) comprising a panel (case 370 in fig 9) disposed at a rear of a display panel (P in fig 9), wherein the panel comprising a recessed portion spaced apart from the display panel (i.e., stepped edge portion of case 370 that accommodates 383 in fig 10; see stepped portion 170e of case 170 in fig 4, for example), and wherein a portion (supporting surface 383 in fig 10) of a modular cover (cabinet 380 in fig 10) is attached to the recessed portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the panel with a recessed portion spaced apart from the display panel, as shown in the device of Ahn, in order to accommodate the second body in the recess portion so that a contact area between the panel and the modular cover is increased to allow more heat transfer and provide more secure attachment therebetween.
Re claim 2: Jung in view of Ahn discloses the display device, wherein the first body (Jung: 420 +50 in fig 6) covers a lateral side between a rear surface of the display panel (Jung: P) and a front surface of the panel (Jung: 20).
Re claim 3: Jung in view of Ahn discloses the display device, wherein the second body is accommodated in the recessed portion (Ahn: see stepped edge portion of case 370 that accommodates supporting surface 383 in fig 10).
Re claim 4: Jung in view of Ahn discloses the display device, wherein a recessed depth of the recessed portion is equal to a thickness of the second body (Ahn: see stepped edge portion of case 370 that accommodates supporting surface 383 in fig 10).
Re claim 5: Jung in view of Ahn discloses the display device, further comprising an adhesive member which is attached to the second body and the display panel (Jung: see paragraph 91; herein, the bracket 40 may be attached to the display panel 10 and the intermediate panel 20 through an adhesive element. The adhesive element may be a double-sided tape or an adhesive).
Re claim 6: Jung in view of Ahn discloses the display device, wherein the display panel (Jung: 10) is an OLED (Jung: see paragraph 56), and wherein the adhesive member is attached to a rear surface of the OLED (Jung: see paragraph 91; herein, the bracket 40 may be attached to the display panel 10 and the intermediate panel 20 through an adhesive element. The adhesive element may be a double-sided tape or an adhesive).
Re claim 7: Jung in view of Ahn discloses the display device, further comprising: wherein a width of the first body (Jung: 420 + 50 in fig 6) in a front and rear direction is thicker than a sum of thicknesses of the panel, the adhesive member, and the display panel (Jung: see fig 6).
Re claim 8: Jung in view of Ahn discloses the display device, wherein the panel comprises a bent portion (Jung: see wave-shaped inner part 220 in fig 3) bent to protrude in a rearward direction.
Re claim 9: Jung in view of Ahn discloses the display device, wherein the panel comprising a core (Jung: inner part 220 in fig 3) disposed between a front skin and a rear skin (Jung: outer parts 240 in fig 3); 
wherein the panel comprises a plurality of first spaces defined between the front skin and the core (Jung: see vacant space formed between front outer part 240 and inner part 220 in fig 3 and paragraph 82), and a plurality of second spaces (Jung: see vacant space formed between rear outer part 240 and inner part 220 in fig 3) defined between the core and the rear skin, and wherein the plurality of first spaces and the plurality of second spaces are elongated along a vertical direction (Jung: see fig 3 and paragraphs 78-86).
Re claim 10: Jung in view of Ahn discloses the display device.
Jung in view of Ahn fails to explicitly disclose that a thickness of the rear skin (Jung: rear outer part 240 in fig 3) is greater than or equal to a thickness of the core (Jung: inner part 220 in fig 3).
However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the rear skin greater than or equal to a thickness of the core in order to increase strength of the rear skin and provide better structural protection to the core and the display panel. Also, change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 11: Jung in view of Ahn discloses the display device.
Jung in view of Ahn fails to explicitly disclose that a thickness of the core (Jung: inner part 220 in fig 3) is less than or equal to a thickness of the front skin (Jung: front outer part 240 in fig 3).
However, the examiner herein notes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the core (Jung: inner part 220 in fig 3) less than or equal to a thickness of the front skin (Jung: front outer part 240 in fig 3) in order to increase strength of the front skin and provide better structural protection to the core and the display panel.
Re claim 17: Jung in view of Ahn discloses the display device, wherein a material of the core (Jung: see paragraph 74; herein, the inner part 210 is formed of plastic) is different from a material of the front skin and a material of the rear skin (Jung: see paragraph 69; herein, the outer parts 240 are formed of aluminum).
Re claim 18: Jung in view of Ahn discloses the display device, wherein the front skin and the rear skin are made of aluminum (Jung: see paragraph 69; herein, the outer parts 240 are formed of aluminum).
Re claim 19: Jung in view of Ahn discloses the display device, wherein the core (Ahn: core layer 171 in fig 4; see column 7, lines 7-18) comprises: 
a first core portion (Ahn: i.e., portion of core layer 171 that is placed in center region C of case 170 in fig 4; see column 7, lines 19-22) which has a first width in a front and rear direction, and 
at least one second core portion (Ahn: i.e., portion of core layer 171 that is placed in stepped edge portion 170e of case 170 in fig 4; see column 7, lines 26-29) which has a second width smaller than the first width in the front and rear direction.
Re claim 20: Jung in view of Ahn discloses the display device, wherein: a portion at the front skin (Ahn: 173 in fig 4) is recessed and corresponds to the second core portion (Ahn: i.e., portion of core layer 171 that is placed in stepped edge portion 170e of case 170 in fig 4); the recessed portion is stepped down from a portion of the front skin corresponding to the first core portion (Ahn: i.e., portion of core layer 171 that is placed in center region C of case 170 in fig 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/           Primary Examiner, Art Unit 2835